               Case 19-26849-AJC       Doc 36    Filed 05/11/20    Page 1 of 11




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                    CASE NO.: 19-26849-BKC-AJC
                                                          Chapter 7
JUMANJI NEST LLC

         Debtor.         /

              TRUSTEE’S RESPONSE IN OPPOSITION TO DEBTOR’S
          MOTION FOR RECONSIDERATION OF ORDER GRANTING MOTION
          FOR ENTRY OF ORDER APPROVING PROPOSED PRIVATE SALE

         Despite not filing a written objection to the underlying Sale Motion (defined below)

and raising no objection at the hearing on the Sale Motion other than a request for a

continuance, and despite the Court providing the Debtor with thirty days from the date of

the entry of the Sale Order (defined below) to either submit a higher and better offer and

bid deposit to the Trustee or to provide adequate protection to the Trustee and secured

creditor, Trump 906, LLC (“Trump 906”), in light of the continuance request (both of which

the Debtor has failed to do), the Debtor now seeks reconsideration of the Sale Order

based upon the false pretext that the Property (defined below) is a “quasi-homestead”

property, and as a result, the Court should enter an “[o]rder allowing Patrizia Bonaduce

to dismiss her case and file a Chapter 13 bankruptcy so she can attempt to save her

home.” But this argument fails to consider, or more likely, flatly ignores the fact that a

corporate debtor is not entitled to claim Florida’s homestead exemption on real property

or be a debtor in a chapter 13 proceeding. So, the Debtor purposefully conflates itself

and its rights with its principal, Patrizia Bonaduce (“Bonaduce”), and her rights, in an effort

to frustrate and impede the Trustee’s sale of the Property, just as the Debtor and its

principal frustrated and impeded Trump 906’s pre-petition foreclosure proceeding.
             Case 19-26849-AJC        Doc 36       Filed 05/11/20   Page 2 of 11
                                                                    CASE NO.: 19-26849-BKC-AJC


                                      I. Background

       1.     This case commenced as a Chapter 7 proceeding on December 18, 2019.

       2.     The Debtor has an ownership interest in real property described as Lot 17,

of CORRECTED PLAT OF GOLF VIEW ESTATES, according to the plat thereof, as

recorded in plat Book 41, at Page 58, of the Public Records of Miami-Dade County,

Florida and commonly known as 636 NE 105 Street, Miami, Florida 33138 (the “Property”)

pursuant to a Special Warranty Deed recorded on June 24, 2016 in Official Record Book

30127 at Page 1335 in the Public Records of Miami-Dade County, Florida.

       3.     The Property is not and cannot be claimed as exempt, and therefore, is

property of the bankruptcy estate (“Estate”) pursuant to 11 U.S.C. § 541. See In re Duque,

33 B.R. 201 (Bankr. S.D. Fla. 1983) (denying individual debtor’s claim of homestead

exemption where property was owned by corporation, even though individual debtor

owned all stock in said corporation); see also In re Steffen, 391 B.R. 874 (Bankr. M.D.

Fla. 2008), aff'd, 405 B.R. 486 (M.D. Fla. 2009) (holding that an individual debtor could

not claim homestead exemption in property as a stockholder despite individual debtor

allegedly residing in property at the time of her bankruptcy filing).

       4.     Although not disclosed on Schedule “D” [ECF 1], public records reflect that

the Property is encumbered by, among other potential claims, a mortgage in favor of

creditor, Trump 906 securing a debt in the principle amount of $800,000.00.

       5.     On February 28, 2020, Trump 906 filed Proof of Claim 1-1 asserting that it

has a claim against the Debtor in the amount of $1,159,945.50, $800,000.00 of which is

secured against the Property (the “Trump 906 Claim”).




                                               2
                 Case 19-26849-AJC     Doc 36       Filed 05/11/20   Page 3 of 11
                                                                     CASE NO.: 19-26849-BKC-AJC


The Pre-Petition Foreclosure Proceeding

        6.       As set forth in the Trump 906 Claim and the attachments thereto, the Debtor

not only defaulted on its loan obligations by failing to make the monthly payments due

under the terms of the loan, but the loan itself matured almost two years ago on June 1,

2018.

        7.       Due to the Debtor’s default, on March 20, 2019, Trump 906 filed a verified

foreclosure complaint against, among others, the Debtor and Bonaduce in the Circuit

Court of the 11th Judicial District, in and for Miami-Dade County, Florida, styled Trump

906,, LLC v. Golf View Nest, LLC, et al., Case No. 19-008739-CA-01 (the “Foreclosure

Proceeding”). And in the Foreclosure Proceeding, Trump 906 subsequently filed a Motion

for Summary Final Judgment of Foreclosure and Attorneys’ Fees and Costs, which was

scheduled for hearing on December 19, 2019 until the Debtor filed for bankruptcy on the

eve of said hearing.

The Sale Motion

        8.       Shortly after the 341 meeting of creditors, Trump 906 offered to purchase

the Estate’s right, title and interest in the Property for $10,000.00 in cleared funds, “AS-

IS, WHERE-IS,” with no representation or warranties of any type being given by the

Trustee or his professional, and subject to all liens, claims, encumbrance, interests and

defenses, whether known or unknown, including, without limitation, the Trump 906 Claim

(the “Offer”).

        9.       In light of, among other things, the Property’s taxed assessed value of

$797,692.00, the outstanding Trump 906 Claim, which far exceeds the tax assessed

value of the Property, and the pending Foreclosure Proceeding against the Property, the




                                                3
               Case 19-26849-AJC          Doc 36       Filed 05/11/20     Page 4 of 11
                                                                         CASE NO.: 19-26849-BKC-AJC


Trustee accepted the Offer, subject to: (a) the Court’s approval; (b) higher and better

offers as required by 11 U.S.C. § 363; and (c) the terms and conditions set forth in the

Sale Motion.

        10.     On February 28, 2020, the Trustee filed his Motion for Entry of Order

Approving Proposed Private Sale of Estate’s Right, Title and Interest in Real Property

[ECF 21] (the “Sale Motion”) seeking approval of the Offer, which was heard on April 7,

2020 at 10:30 a.m. (the “Hearing”).

        11.     Notably, no written objection to the Sale Motion was ever filed by the Debtor

during the one-and-a-half-month period between the filing of the Sale Motion and the

Hearing.

        12.     However, on March 27, 2020, the Debtor did file a Motion to Dismiss

Chapter 7 Proceeding [ECF 26] (the “Motion to Dismiss”), which was promptly withdrawn

prior to the Hearing. The Debtor not only made the same improper arguments in its

Motion to Dismiss that its making again now1, but also falsely claimed that the loan on the

Property “was done fraudulently” and that Bonaduce’s “signature was forged and she as

[sic] never made aware of the mortgage until a foreclosure was filed.” These falsehoods

are tellingly missing from the Debtor’s instant Motion for Reconsideration of Order

Granting Motion for Entry of order Approving Proposed Private Sale [ECF 33] (“Motion

for Reconsideration”) and are most likely the reason why the Debtor withdrew its Motion

to Dismiss only five days after filing it.




        1  For example, in paragraph 1 of the Motion to Dismiss states, “[d]ebtor wants to partake in the
Chapter 13 MMM program and wishes to save her home,” which as explained above, a corporate entity is
not entitled to do.


                                                   4
               Case 19-26849-AJC       Doc 36       Filed 05/11/20   Page 5 of 11
                                                                     CASE NO.: 19-26849-BKC-AJC


The Sale Order

       13.      At the Hearing, Eric Brumfield (“Brumfield”), on behalf of his client, the

Debtor, alleged that he had difficulty establishing communication with his client, and as a

result thereof, requested a thirty-day continuance of the Sale Motion at the Hearing.

       14.      Interestingly, this alleged lack of communication did not impede Brumfield’s

ability to file the Motion to Dismiss on behalf of his client less than two weeks before the

Hearing nor did it impede his ability to withdraw the Motion to Dismiss on behalf of his

client just days before the Hearing.

       15.      Nevertheless, in order to provide the Debtor and its principal with the thirty-

day continuance sought by Brumfield and an opportunity to retain the Property, without

significantly delaying the Estate’s rightful ability to sell and transfer the Property if the

Debtor and its principal failed take advantage of the opportunities provided to them, the

Court entered its Order Granting Trustee’s Motion for Entry of order Approving proposed

Private Sale of Estate’s Right, Title and Interest in Non-Exempt Real Property to Trump

906, LLC or its Related Assign [ECF 31] (the “Sale Order”), which ordered, in pertinent

part, the following:

             a. The Proposed Sale of the Estate’s right, title and interest in the Property to

                the Buyer for the total sum of $10,000.00 in cleared funds (the “Purchase

                Price”), on the terms and conditions set forth in the Motion, as modified

                herein (the “Sale”), is hereby approved in all respects pursuant to Section

                363 of the Bankruptcy Code; provided, however that the Debtor shall have

                thirty (30) days from the date of entry of this Order to: (i) submit a higher

                and better offer in writing to the Trustee for the Estate’s right, title and




                                                5
                Case 19-26849-AJC         Doc 36       Filed 05/11/20   Page 6 of 11
                                                                        CASE NO.: 19-26849-BKC-AJC


                 interest in the Property; and (ii) tender a $10,000.00 bid deposit in cleared

                 funds to the Trustee2;

             b. In the event the Debtor timely (i) submits a higher and better offer in writing

                 to the Trustee, and (ii) tenders a $10,000.00 bid deposit in cleared funds to

                 the Trustee, this Order shall be vacated, and in its place, the Court shall

                 enter an Order (1) Approving Competitive Bidding Procedures and (2)

                 Scheduling Date to Conduct an Auction of the Property3; and

             c. In the event the Debtor fails to timely (i) submit a higher and better offer in

                 writing to the Trustee, or (ii) tender a $10,000.00 bid deposit in cleared funds

                 to the Trustee, the Trustee is authorized, directed and empowered to fully

                 perform under, consummate and implement the terms of the Sale as soon

                 as practicable for the Trustee, but in no event shall the closing take place

                 any sooner than thirty (30) days from date of entry of this Order.

                 Notwithstanding the foregoing, the Trustee, Buyer and Debtor may agree to

                 further extend the closing date of the Sale if the Debtor provides adequate

                 protection that is acceptable to the Trustee and the Buyer at their sole

                 discretion.4

      16.        However, rather than proceed with the opportunities graciously extended by

the Court to make a higher and better offer or provide adequate protection to Trump 906




      2   Sale Order, ¶ 18.
      3   Id., ¶ 19.

      4   Id., ¶ 21.


                                                   6
                  Case 19-26849-AJC      Doc 36       Filed 05/11/20   Page 7 of 11
                                                                       CASE NO.: 19-26849-BKC-AJC


and the Trustee, the Debtor now seeks another bite of the apple by filing the instant

Motion for Reconsideration.

                  II. Response in Opposition to Motion for Reconsideration

          17.      Just like the Foreclosure Proceeding before this, it appears the Debtor and

its principal, Bonaduce, are once again resorting to stall tactics as the Motion for

Reconsideration presents no issues of mistake, fraud or excusable neglect the led to the

Sale Order being entered and raises no newly discovered evidence that has any bearing

in this matter. Moreover, as set forth above, the corporate Debtor is improperly seeking

relief (i.e., claim of “quasi-homestead” exemption and conversion to Chapter 13) in the

Motion for Reconsideration that it’s clearly not entitled to.

          18.      As this Court has previously determined, there are three grounds to grant

a motion to reconsider: “1) an intervening change in controlling law; 2) the availability

of new evidence; and 3) the need to correct clear error or manifest injustice.” There are

three grounds to grant a motion to reconsider: “1) an intervening change in controlling

law; 2) the availability of new evidence; and 3) the need to correct clear error or manifest

injustice.” In re Sanomedics, Inc., 16-21659-RAM, 2018 WL 3816772, at *2 (Bankr. S.D.

Fla. July 25, 2018)

          19.      In the Motion for Reconsideration, the Debtor does not argue that there’s

been any intervening change in controlling law or that a clear error or manifest injustice

needs to be corrected. The Debtor only presents the following alleged facts, all of which

are irrelevant, that supposedly “came to light”5 after the Hearing:




5
    Motion for Reconsideration, ¶ 5.


                                                  7
  Case 19-26849-AJC       Doc 36       Filed 05/11/20   Page 8 of 11
                                                        CASE NO.: 19-26849-BKC-AJC


a. The Property was purchased by Golf View Nest, a corporation co-owned

   50% by Bonaduce’s ex-husband, Miguel Petrizan (“Petrizian”), and 50% by

   Bonaduce, in October 2014 for $830,000 with a private loan of $587,000 at

   8% interest from Trump 906;

b. In 2016, Petrizian allegedly made Bonaduce resign her 50% in Golf View

   Nest and Petrizian became the sole owner of Golf View Nest in order to

   obtain a cash-out of $213,000 for himself, increasing the debt with Trump

   906 to $800,000.

c. Petrizian allegedly explained to Bonaduce that she had to be out of the

   company in order to be approved for the loan. Bonaduce was allegedly

   deceived by Petrizian and Trump 906 Mortgage Broker Jorge Moran

   (Debtor fails to explain how it was purportedly deceived) and Petrizian

   allegedly promised Bonaduce to use this money to pay the Property’s

   expenses.

d. In 2016, Petrizian allegedly transferred the Property from Golf View Nest to

   the Debtor, with Petrizian and Bonaduce each owning 50% interest in the

   Debtor, and Bonaduce was allegedly not aware that Petrizian never notified

   Trump 906 about this change in ownership.

e. In 2017, Petrizian allegedly stopped property taxes and also ceased paying

   the mortgage despite having allegedly said he would use that cash-out

   money to pay the house’s expenses.




                                   8
               Case 19-26849-AJC           Doc 36        Filed 05/11/20   Page 9 of 11
                                                                          CASE NO.: 19-26849-BKC-AJC


             f. Petrizian and Bonaduce in divorced in 2017 and Bonaduce found that the

                Property was 6 months late on mortgage payment and had two and half

                years in unpaid property taxes.

             g. Bonaduce bought Petrizian’s 50% shares of Jumanji Nest for $40,000 in a

                private divorce agreement and Bonaduce never saw Petrizian again.

             h. Between 2018 and 2019, Trump 906 allegedly rejected three contact-offers

                made by Bonaduce to purchase the debt.6

       20.      Despite the Debtor and Bonaduce’s efforts to spin a compelling tale, all of

the allegations made above were obviously known to the Debtor and Bonaduce prior to

the Hearing (and prior to their decision to place the Debtor and the Property in a Chapter

7 liquidation proceeding) – the Debtor and Bonaduce cannot conceivably claim they were

not aware of the Property loan or transfer history that they admittedly partook in, nor can

they now feign ignorance to Bonaduce’s own divorce or the Debtor’s corporate formation

and ownership history. And the Debtor’s counsel aparent failure to conduct his own due

diligence and learn of these facts prior to the Hearing or filing the instant case, does not

absolve the Debtor of its own failure to disclose these facts. “As a general principle,

motions       for    reconsideration       should        be    granted      only   upon    showing

of newly discovered evidence, evidence which could not have been obtained by due

diligence at the time of the original hearing and which evidence would have

produced a materially different ultimate result. They should not be used to correct an

egregious legal error, an error which is patent and evident in the record…” In re

Immenhausen Corp., 166 B.R. 449, 451 (Bankr. M.D. Fla. 1994) (emphasis added).



       6See   Motion for Reconsideration, ¶¶ 6-19.


                                                     9
                Case 19-26849-AJC           Doc 36      Filed 05/11/20       Page 10 of 11
                                                                             CASE NO.: 19-26849-BKC-AJC


       21.       In any event, even if the foregoing allegations were considered newly

discovered evidence (again, they’re not), none of the allegations if timely raised would

have produced a different result. The allegations, all of which relate to the pre-petition

history of the Debtor and the Property, do not change the fact that the Debtor and

Bonaduce made the conscious decision to file a Chapter 7 liquidation proceeding,

resulting in the Property becoming property of the Estate and subject to administration by

the Trustee. And none of the allegations undo or negate the fact that the Court approved

sale of the Property to Trump 906 satisfied the elements of the "sound business purpose"

test7 and that the sale was the most viable way to monetize the Estate’s right, title and

interest in the Property, and in the best interest of the Estate. That the sale is not in the

best interest of the Debtor or Bonaduce is ultimately irrelevant and the Court should not

invoke the extraordinary remedy of setting aside the Sale Order just because their stall

tactics backfired, and the Debtor now regrets its hasty decision to file for bankruptcy.

       WHEREFORE, Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of

Jumanji Nest, LLC, respectfully requests this Honorable Court enter an Order: (1) denying

the Motion for Reconsideration; (2) enforcing its Sale Order; and (3) granting such other

and further relief this Court deems just and proper.




       7   See In re Continental Airlines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986).


                                                      10
            Case 19-26849-AJC        Doc 36    Filed 05/11/20    Page 11 of 11
                                                                CASE NO.: 19-26849-BKC-AJC


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 11, 2020, a true and correct copy of the foregoing

was served via electronic transmission to the parties who are currently on the list to

receive e-mail notice/service for this case, and via U.S. Mail to:

Jumanji Nest LLC
636 NE 105 St
Miami, FL 33138


                                                   Respectfully submitted,

                                                   /s/ Joshua D. Silver
                                                   Joshua D. Silver
                                                   Florida Bar No. 100022
                                                   Attorneys for Chapter 7 Trustee
                                                   TABAS & SOLOFF, P.A.
                                                   25 S.E. 2nd Avenue, Suite 248
                                                   Miami, FL 33131
                                                   Phone: (305) 375-8171
                                                   Fax: (305) 381-7708
                                                   E-mail: jsilver@tabassoloff.com




                                              11
